11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Theodore Flanagan
            Appellant
Vs.                  No. 11-04-00083-CV -- Appeal from Mitchell County
Eric Glenn
            Appellee
 
            Theodore Flanagan has perfected this appeal from the trial court’s dismissal of his civil
action.  Flanagan did not file an affidavit of inability to pay costs on appeal when he filed his notice
of appeal.  TEX.R.APP.P. 20.1.  Therefore, the clerk of this court wrote Flanagan requesting the
required filing fee and informing him that failure to pay the filing fee might result in the dismissal
of this appeal.  TEX.R.APP.P. 42.3(c).
            In response to our letter of April 2, 2004, Flanagan has informed this court in writing that he
filed an affidavit in 2003.  Flanagan also protests that this court is “pulling ‘techs’” on him and that
these actions “can’t be nothing but politically motivated.”
            TEX.R.APP.P. 5 requires that a party who is not excused by statute or the appellate rules
must pay the appropriate filing fee as established by the Texas Supreme Court.  Flanagan is not
excused by statute from paying the filing fee, and he has failed to comply with the requirements of
Rule 20.1(a), (b), & (c)(1).  Absent a proper affidavit, the payment of a filing fee is required.  Rule
5; Vineyard v. Collier, 994 S.W.2d 403 (Tex.App. - Eastland 1999, per curiam order).
            The appeal is dismissed.
 
                                                                                    PER CURIAM
 
May 6, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and 
Wright, J., and McCall, J.